Title: From Benjamin Franklin to Barbeu-Dubourg, 13 August 1779
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Sir
Passy, Aug. 13. 1779.
Having begun the affair of our Loan by the Means of our friend M. Ferdinand Grand Banker Rue Monmartre, he is in possession of all the Particulars relating to it, and can fully satisfy the Curiosity of the Person who enquires thro’ you. I need only mention in Answer to your 8th Query, that the Money borrow’d being to be laid out in France for Arms Ammunitions Soldiers Cloathing, &c. it will not answer our purpose to take Any Money but such as is current in France, and the American Paper has no Business here.— Those who have brought any of it into France (except Bills of Exchange) have committed a folly, in exposing their property to two Risques for nothing, as it must go back again to find its Value.
With regard to your proposition concerning your Property in America: I should be glad to assist you in it, but I do not conceive it practicable.— First because the Congress has no Lands in its Disposition; The vacant Lands are all in some or other of the Particular states, they dispose of them by general Rules; and an Application to them for a Deviation from those general Rules in favour of a particular Person, will hardly be attended to; for they will probably apprehend, that having done it in favour of one; they will be urged to do it for Many which would be attended with great public Inconvenience. I am ever my Dear Friend Your most affectionately
BF
M. Dubourg.
